The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Imamura et al., US 2017/0008510 A1 teaches a control apparatus for a
dynamic power transmission apparatus is provided. The dynamic power transmission apparatus includes
a differential mechanism, an electric generator, an electric motor, and a fluid coupling. The electric
motor is disposed at a position apart from a transmission path along which a dynamic power of an
engine is transmitted to a driving wheel. The fluid coupling is disposed between the electric motor and
the transmission path. The control apparatus includes an electronic controller configured to restrict a
charge of an electric storage apparatus with an electric power generated by the electric generator,
depending on a state of the electric storage apparatus, and control the fluid coupling to differentially
rotate and to drive the electric motor by the electric power such that a dynamic power loss is generated
in the fluid coupling, when restricting the charge of the electric storage apparatus.
Regarding independent claim 1, Imamura taken either independently or in combination with the prior art of record fails to teach or render obvious a controller that controls the engine and the control motor, wherein the controller is configured to calculate an output power of the engine which can optimize a thermal efficiency of the engine given that the engine is operated at a speed determined based on a speed ratio of the transmission and a speed of the hybrid vehicle, calculate a required electric power to be supplied from the electric storage device or to be generated by the control motor, which can adjust a drive power to propel the hybrid vehicle established by the calculated output power of the engine to a required power to propel the hybrid vehicle, and control the inverter to interrupt the power exchange between the control motor and the electric storage device if the required electric power to be supplied from the electric storage device or to be generated by the control motor is equal to or less than a first predetermined electric power in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668